Citation Nr: 0837827	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-27 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
August 2000 rating decision which denied entitlement to 
service connection for asthma.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In August 2008, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folder.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for asthma was denied in an unappealed August 2000 rating 
decision.

2.  The August 2000 rating decision was supported by the 
evidence then of record and was consistent with VA law and 
regulations then in effect.


CONCLUSION OF LAW

The August 2000 rating decision, which denied the veteran's 
claim for service connection for asthma was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a)(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

As a matter of law, the VCAA is not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en 
banc); see also Parker v. Principi, 15 Vet. App. 407, 412 
(2002) (regarding CUE claim as to a prior final RO decision).  
Neither the veteran nor his representative has argued 
otherwise.

Analysis

The appellant contends that the RO committed CUE when it 
denied his claim of entitlement to service connection for 
asthma in an August 9, 2000, rating decision.  He contends 
that the RO committed CUE when it failed to apply the 
presumption of sound condition in determining whether his 
asthma pre-existed service.  He further contends that the RO 
committed CUE in its August 2000 rating decision by relying 
on an inadequate VA examination in making its determination.

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2007).  To establish a valid CUE claim, a 
veteran must show that either the correct facts, as they were 
known at the time, were not before the adjudicator, or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310 (1992).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts: it is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313-4.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error.'"  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, 6 Vet. App. at 245.  To 
establish a valid claim of clear and unmistakable error the 
claimant must demonstrate that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that statutory or regulatory provisions extant at the time 
were incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 
(1995).  The alleged error must be of fact or of law, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable error.  Allegations that previous adjudications 
had improperly weighed and evaluated the evidence also can 
never rise to the stringent definition of clear and 
unmistakable error.  Fugo, 6 Vet. App. at 43-44.

The August 2000 rating decision denied the veteran's claim 
for service connection for asthma on the basis that his 
asthma pre-existed service and was not aggravated by his 
service.  

Under the law and regulations extant at the time of this 
decision, service connection could be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  There are medical principles so universally 
recognized as to constitute fact (clear and unmistakable 
proof), and when in accordance with these principles 
existence of a disability prior to service is established, no 
additional or confirmatory evidence is necessary.  
Manifestations of lesions or symptoms of chronic disease from 
date of enlistment, or so close thereto that the disease 
could not have originated in so short a period will establish 
preservice existence thereof.  38 C.F.R. § 3.303(c)(2000).

Veterans are presumed to have been in sound condition at 
their entry into active service except as to defects, 
infirmities, or disorders noted at service entrance or where 
clear and unmistakable (obvious or manifest) evidence shows 
that a disease existed prior to entry on to active service.  
Only such conditions recorded in an examination report are 
considered as "noted" at service entrance.  38 C.F.R. 
§ 3.304(b) (2000).

A pre-existing disease will be considered to have been 
aggravated during active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306 (2000).

A review of the veteran's service medical records indicates 
that he denied any history of asthma or shortness of breath 
on his enlistment medical history report in June 1979.  The 
accompanying enlistment report of medical examination showed 
that clinical evaluation of the veteran's lungs and chest was 
normal.  Several September 1979 treatment records note the 
veteran's questionable history of asthma.  One September 1979 
treatment record notes the veteran had never seen a physician 
for breathing problems, but had used Primatene Spray for 
relief.  Another noted that his last asthmatic attack had 
been at age 18.  However, still another September 1979 
treatment record indicates that the veteran's civilian 
physician had been contacted by telephone and denied ever 
treating the veteran for asthma or diagnosing asthma.  At 
that time the diagnosis was questionable asthma.  Subsequent 
treatment records show no diagnoses of asthma, although the 
veteran was treated for viral syndromes and bronchospasms.  
An August 1982 medical history report again shows the veteran 
denied any history of asthma or shortness of breath.  The 
accompanying separation examination shows that clinical 
evaluation of his lungs and chest was normal.  

Post service medical records of record at the time of the 
August 2000 rating decision consists of a May 2000 VA 
examination report which shows the veteran had a history of 
frequent asthma attacks with treatment documented in 1999.  
At that time the veteran gave a history of having been first 
diagnosed with asthma during his active duty service.  The 
diagnosis at the time of the examination was moderate chronic 
obstructive pulmonary disease with frequent acute 
exacerbations.  

With respect to the veteran's allegation that the RO 
misapplied or failed to apply the presumption of soundness, 
the Board has carefully considered his arguments but finds 
that they are no more than a simple disagreement as to how 
the facts were weighed.

The Board acknowledges that the veteran's enlistment 
examination report is negative for notations of asthma.  
Thus, he was entitled to the presumption of soundness.  
However, the Board finds that the RO had a sufficient basis 
upon which to conclude that the presumption of soundness had 
been clearly and unmistakably rebutted.  First, the evidence 
before the RO in August 2000 reflected that the veteran 
manifested breathing problems within one month of his service 
entrance.  As noted, 38 C.F.R. § 3.303(c) provided for the 
clear and unmistakable establishment of a preexisting 
condition where there is "a manifestation of lesions or 
symptoms of chronic disease from date of enlistment or so 
close thereto that the disease could not have originated in 
so short a period."  38 C.F.R. § 3.303(c).  In the veteran's 
case, his asthma symptoms were noted within one month of his 
service entrance.  Moreover, in seeking treatment for his 
breathing problems, the veteran consistently reported a prior 
history of asthma which he treated with over-the-counter 
medications.  While the representative is correct in 
asserting that the veteran is not competent to offer a 
medical diagnosis, he is certainly competent to provide 
information as to his previous medical history, his 
symptomatology, and any treatment he had previously received 
for his respiratory problems prior to service.  Thus, the 
Board finds that the RO's August 2000 determination that 
there was evidence that the veteran's asthma had existed 
prior to service was supported by the evidence then of 
record.  The Board further finds that there was support for 
the RO's August 2000 conclusion that the veteran's pre-
existing asthma had not been aggravated during service.  The 
service medical records show no diagnosis of asthma and the 
veteran had no relevant complaints, findings, treatment or 
diagnoses at the time of his discharge from service.  The 
evidence showed that the veteran was frequently treated for 
viral syndromes and bronchospasm during service, but not for 
diagnosed asthma.  Moreover, post-service treatment records 
do not indicate treatment for diagnosed asthma until 1999.  

For these reasons, the Board finds that there was a 
sufficient basis upon which the RO could conclude that the 
veteran's asthma clearly and unmistakably preexisted service 
and was not aggravated therein.  That is, there was 
sufficient evidence upon which to base the denial.  Thus, the 
arguments advanced by the veteran's representative 
essentially amount to a disagreement as to how the facts were 
weighed by the RO.  While he argues that the evidence of 
record in August 2000 was insufficient to deny service 
connection, as set forth above, he does not state what error 
the 2000 RO made with regard to the facts or how the "correct 
facts, as they were known at the time," were not before the 
RO in 2000.  A disagreement over the interpretation of the 
facts presented is insufficient to rise to the level of CUE.  
The veteran has not met his burden of establishing that there 
was an undebatable error in the August 2000 rating decision 
that would compel the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.


In this respect, assuming without conceding that the veteran 
and his representative are correct in asserting that the 
presumption of soundness should have attached, the Board 
further must find that while the RO may have committed error 
in interpreting the facts and not recognizing that the 
presumption of soundness attached, CUE requires that the 
error also would have manifestly changed the outcome at the 
time of the prior determination.  Russell, supra.

As noted above, the evidence of record at the time of the 
August 2000 rating consisted entirely of the veteran's 
service medical records and a post-service medical 
examination report indicating a diagnosis of COPD.  The 
veteran's enlistment medical history and examination 
indicates no relevant history, complaints, findings or 
diagnoses.  The service medical records further show that the 
veteran began to experience "problems breathing" shortly 
after his enlistment, in September 1979.  Several treatment 
records note his stated history of "asthma" but also note 
that he had never been diagnosed or treated for such by a 
physician.  For these reasons, the Board finds that the 
evidence of record at the time of the August 2000 rating 
decision does not show that asthma was noted at the time of 
the veteran's service entrance or that there was clear and 
unmistakable evidence that showed that the veteran had asthma 
that pre-existed his enlistment into service.  

However, the Board further finds that any failure on the RO's 
part to presume the veteran sound at the time of his 
enlistment would have had no effect on the outcome of the 
case as the outcome of the August 2000 rating decision would 
not have been manifestly different if the alleged errors had 
not been made.  Again, the veteran's service medical records 
do not show a clear diagnosis of asthma at any time during 
active duty service and the post-service VA examination 
report did not show a current diagnosis of asthma.  In fact, 
the evidence of record fails to show any treatment for 
diagnosed asthma prior to 1999, some 17 years after the 
veteran's discharge from service.  

With regard to the veteran's allegation that the RO committed 
CUE in the August 2000 rating decision because it failed to 
provide him with an adequate VA examination, the Board notes 
that  allegations that VA failed in its duty to assist are, 
as a matter of law, insufficient to form a basis for a claim 
of clear and unmistakable error.  Caffrey v. Brown, 6 Vet. 
App. 377, 382 (1994).

In reaching this conclusion, the Board emphasizes that the 
evidence of record at the time of the August 2000 rating 
decision was correctly reported and the pertinent statutory 
and regulatory provisions extant at the time of the August 
2000 rating decision were correctly applied.  Again, mere 
disagreement with the weighing of medical records extant in 
August 2000 does not amount to CUE.  Russell, 3 Vet. App. at 
313-314.  As such, the Board must conclude that the August 
2000 rating decision denying service connection for asthma 
did not contain CUE.


ORDER

The claim of CUE in the August 9, 2000 rating decision, which 
denied the veteran's claim of entitlement to service 
connection for asthma, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


